EXHIBIT SECURITIES PURCHASE AGREEMENT By and Between OPTIMIZERx CORPORATION and VICIS CAPITAL MASTER FUND DATED SEPTEMBER 5, 2008 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated this 5th day of September 2008, is made by and between OPTIMIZERx CORPORATION, a Nevada corporation (the “Company”), and VICIS CAPITAL MASTER FUND (the “Purchaser”), a sub-trust of Vicis Capital Series Master Trust, a unit trust organized and existing under the laws of the Cayman Islands. R E C I T A L
